Order, so far as appealed from by defendant The Manhattan Savings Institution, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, the bill of particulars to be served within ten days from the entry of the order herein. Order, so far as appealed from by plaintiff, affirmed. In our opinion, the defendant, appellant, was entitled to the information sought as to the precise character of plaintiff’s claim, including the names of the persons who held the outstanding paramount title alleged in the complaint. Although the complaint alleges that plaintiff asserts no personal claim against the defendant, appellant, the latter is entitled to defend its mortgage interest and lien in the property and to assert title thereto in the mortgagor. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.